LEIBSON, Justice,
dissenting.
A temporary suspension is not warranted. The purpose of the temporary suspension rule is not to provide additional punishment, but to protect the public while charges are pending.
SCR 3.165(B) authorizes temporary suspension where an “attorney has been convicted of a crime ... and it appears from the record of such conviction that he has so acted as to put in grave issue whether he has the moral fitness to continue to practice law.” The circumstances of this case do not call for applying this rule. The trial court where the respondent pled guilty obviously thought the respondent has the “moral fitness” to practice law; he probated his sentence on condition that he perform 350 hours of community service consisting of pro bono legal services.
Evans committed an offense consisting of wanton conduct under circumstances of extreme emotional disturbance. Tempo*630rary suspension is counterproductive in this case, and an abuse of the reason for the rule.
COMBS, J., joins this dissent.